DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim 1 is amended.  Claims 16-25 are withdrawn as being drawn to a non-elected group.  Claims 26-28 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,811,172 to Bilinski et al.
	Regarding claim 1, Bilinski discloses a multi-axis flexure device, comprising: an interior flexure member col. 4, lines 18-21, 110 Fig 6) having a first interior flexible blade (col. 4, lines 29-34, 118 Fig 6) connected to and integrally formed with a first interior end portion (col. 4, lines 57-63, 132 Fig G) and an interior body portion (col. 4, lines 57-63, 134 Fig 6), and a second interior flexible blade (col. 4, lines 44-47, 130 Fig 6) connected to and integrally formed with the interior body portion and a second interior end portion (col. 4, lines 57-63, 136 Fig 6) and an exterior flexure member (col. 4, lines 18-21, 140 Fig 6) disposed about and coupled to the interior flexure member, the exterior flexure member having a first exterior flexible blade (col. 5, lines 4-6, 148 Fig 6) connected to and integrally formed with a first exterior end portion (col 5, lines 28-32, 162 Fie 6) and an exterior body portion (col. 5, lines 28-32, 164 Fig 6), and a second exterior flexible blade fcol.5, lines 17-19, 160 Fig 6) connected to and integrally formed with the exterior body portion and a second exterior end portion (col. 5, fines 28-32, 166 Fig 6), wherein the first interior end portion and the first exterior end portion are coupled to one another to form a first flexure end portion (132, 162 Fig 9), the second interior end portion and the second exterior end portion are coupled ta one another to form a second flexure end portion (136, 166 Fig 10), and the interior body portion and the exterior body portion are coupled to one another to form a flexure body portion (134, 164 Fig 9), such that the first interior flexible blade and the first exterior flexible blade form a first cross-blade flexure (Fig 9) operable to facilitate relative rotation between the first flexure end portion and the flexure body portion about a first axis (inherent property of disclosed hinge, see also col , and the second interior flexible blade and the second exterior flexible blade form a second cross-blade flexure (Fig 10).
Regarding Claim 2, Bilinski discloses the multi-axis flexure device, wherein the first (118) and second (130) interior flexible blades define planes that are orthogonal to one another (Fig 6).
Regarding Claim 3, Bilinski discloses the multi-axis flexure device, wherein the first (148) and second (160) exterior flexible blades define planes that are parallel to one another (Fig 6).
Regarding Claim 4, Bilinski discloses the multi-axis flexure device, wherein the first interior flexible blade (118) and the first exterior flexible blade (148) define planes that are orthogonal to one another (Figs 6 & 9).
Regarding Claim 5, Bilinski discloses the multi-axis flexure device, wherein the second interior flexible blade (130) and the second exterior flexible blade (160) define planes that are orthogonal to one another (Figs 6 & 10).
Regarding Claim 6, Bilinski discloses the multi-axis flexure device, wherein the first and second axes intersect (see annotated Fig 11, shown in previous office action),
Regarding Claim 7, Bilinski discloses the multi-axis flexure device, wherein at least one of the first (148) or second (130) interior flexible blades defines a plane that is perpendicular to a plane defined by the first and second axes (see annotated Figs 9 & 10, shown in previous office action).
Regarding Claim 9, Bilinski discloses the multi-axis flexure device, wherein the interior flexure member further comprises a third interior flexible blade (col. 4, lines 34-32, 120 Fig 7) connected to and integrally formed with the first interior end portion (132) and the interior body portion (134) and a fourth interior flexible blade (col. 4, lines 44-45, 128 Fig 7) connected to and integrally formed with the interior body portion (134) and the second interior end portion (136); and the exterior flexure member further comprises a third exterior flexible blade (col. 5, lines 6-8, 150 Fig 8) connected to and integrally formed with a third exterior end portion (162) and the exterior body portion (164), and a fourth exterior flexible blade (col. 5, lines 15- 17, 158 Fig 8) connected to and integrally formed with the exterior body portion (164) and a fourth exterior end portion (166).
Regarding Claim 10, Bilinski discloses the multi-axis flexure device, wherein the third interior flexible blade (120) defines a plane that is parallel to the plane defined by the first interior flexible blade (118), the fourth interior flexible blade (128) defines a plane that is parallel to the plane defined by the second interior flexible blade (130) (cal. 4, lines 50-53), the third exterior flexible blade (156) defines a plane that is parallel to the plane defined by the first exterior flexible blade (148), and the fourth exterior flexible blade (158) defines a plane that is parallel to the plane defined by the second exterior flexible blade (160) (col. 5, lines 22-24).
Regarding Claim 11, Bilinski discloses the multi-axis flexure device, wherein the exterior flexure member is coupled to the interior flexure member by at least one of a weld, a braze, 4 solder, or an adhesive (col 4, lines 5-10),
Regarding Claim 12, Bilinski discloses the multi-axis flexure device, wherein the first interior end portion (132), the second interior end portion (136), the Interior body portion (134) the first interior flexible blade (118), and the second interior flexible blade (130) form a monolithic structure (col 5, lines 45-59, Figs 6-14).
Regarding Claim 13, Bilinski discloses the multi-axis flexure device, wherein the first exterior end portion (162), the second exterior end portion (166), the exterior body portion (164), the first exterior flexible blade (148) and the second exterior flexible blade (160) form 4 monolithic structure (col 5, lines 45-59, Figs 6-11).
Regarding Claim 14, Bilinski discloses 4 multi-axis flexure system, comprising: a multi- axis flexure device including an interior flexure member (col. 4, lines 18-21, 110 Fig 6) having a first interior flexible blade (col. 4, lines 29-31, 118 Fig 6) connected to and integrally formed with a first interior end portion (col. 4, lines 57-63, 132 Fig 6) and an interior body portion (cal. 4, lines 57-63, 134 Fig 6), and a second interior flexible blade (col. 4, lines 44-47, 130 Fig 6) connected to and integrally formed with the interior body portion and a second interior enc portion (col 4, lines 57-63, 136 Fig 6b) and an exterior flexure member (col. 4, fines 18-24, 140 Fig 6) disposed about and coupled to the interior flexure member, the exterior flexure member having a first exterior flexible blade (col. 5, lines 4-6, 148 Fig 6) connected to and integrally formed with a first exterior end portion (col. 5, lines 28-32, 162 Fig 6) and an exterior body portion (col 5, lines 28-32, 164 Fig 6), and a second exterior flexible blade (col. 5, lines 17-19, 160 Fig G) connected to and integrally formed with the exterior body portion and a second exterior end portion (col. 5, lines 28-32, 166 Fig 6), wherein the first interior end portion and the first exterior end portion are coupled to one another to form a first flexure end portion (132, 162 Fig 9), the second interior end portion and the second exterior end portion are coupled to one another to form a second flexure and portion (136, 166 Fig 10), and the interior body portion and the exterior body portion are coupled to one another to form a flexure body portion (134, 164 Fig 9), such that the first interior flexible blade and the first exterior flexible blade form a first cross-blade flexure (Fig 9) operable to facilitate relative rotation between the first flexure end portion and the flexure body portion about a first axis (inherent property of disclosed hinge), and the second interior flexible blade and the second exterior flexible blade form a second cross-blade flexure (Fig 10) operable to facilitate relative rotation between the second flexure end portion and the flexure body portion about a second axis (inherent property of disclosed hinge); a first structure coupled to the first flexure end portion (col. &, lines 15-17); and a second structure coupled to the second flexure end portion to facilitate relative rotation of the first and second structures about the first and second axes (col. 6, lines 15-17).
Regarding Claim 26, Bilinski discloses wherein the first interior flexible blade 118, the second interior flexible blade 130, the first exterior flexible blade, and the second exterior flexible blade are each configured to be planar (fig 7 col 4 lines 29-30 & 45-46).  The examiner submits that mathematics supports the notion of a curved plane.  To be planar there is only the need to relate to or forma plane.  Thus, the blades are  configured to be planar.
Regarding Claim 27, Bilinski discloses wherein the interior flexure member 110 comprises a first interface surface, a second interface surface, and a third interface surface, the first interior end portion 132 and the first exterior end portion 162 are coupled to one another at the first interface surface (figs 9 & 11 - surface where the portions touch and are coextensive), the second interior end portion 136 and the second exterior end portion 166 are coupled to one another at the second interface surface (figs 9 & 1- surface where the portions tough and are coextensive 1), and the interior body portion 134 and the exterior body portion 166 are coupled to one another at the third interface surface (figs 9 & 11- surface where the portions touch and are coextensive). col 5 lines 33-44


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,811,172 to Bilinski et al. in view of US 3,420,582 to Shelley.
Regarding claim 8, Bilinski fails to disclose the multi-axis flexure device, wherein at least one of the first or second interior flexible blades defines a plane that is non-perpendicular to a plane defined by the first and second axes. However, Shelley teaches the multi-axis flexure device, wherein at least one of the first or second interior flexible blades defines a plane that is non-perpendicular to a plane defined by the first and second axes (col. 1, lines 50-55, 16 Figs 6 & &}. Bilinski and Shelley are analogous art since they are from the same field of endeavor, flexure joints. It would have been obvious to one of ordinary skill in the art before the effective filing date to place the blades disclosed by Bilinski in the orientation taught by Shelley in order to form a helix with the internal and external blades.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,811,172 to Bilinski et al. in view of US 5,265,853 to Szirtes and US 6,666,612 to Lorigny.
Bilinski fails to disclose the system, wherein the first structure comprises a mounting
structure of a satellite, and the second structure comprises a mirror. However, Szirtes teaches
wherein a first structure comprises a mounting structure of a satellite (cal. 2, lines 63-66, Fig 4}. Lorigny teaches wherein a second structure comprises a mirror (col. 2, lines 63-67}. Bilinski, Szirtes, and Lorigny are analogous art since they are from the same field of endeavor, flexural pivots. It would have been obvious to one of ordinary skill in the art before the effective filing date to attach the satellite mounting structure taught by Szirtes and the mirror taught by Lorigny to the ends of the device disclosed by Bilinski since it is an equal substitute for the pivots used.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive. 
Regarding claim 1 and 14, Applicant argues that Bilinski fails to disclose all the specific recited couplings because the only disclosure Bilinski includes about the connection between the inner hinge unit 10 and the outer hinge unit 40 is that “the units are bonded together in a conventional manner such as by electron beam welding, cementing, etc., along one or more circumferential joints.” Bilinski col. 4, lines 7-10. Nowhere else in Bilinski discloses anything further about the connection between the inner hinge unit 10 and the outer hinge unit 40.
The examiner disagrees and first submits that the claims are not structurally specific about the couplings between the interior flexure member and the exterior flexure member.  Noting figure 11 of Bilinski clearly shows an exterior flexure member 140 that is “disposed about and coupled” to the interior flexure member 110.  Noting that coupled simply means linked or connected.  Figure 11 clearly shows that the flexure members 110/140 are connected.  Plus, col 5 lines 49-50 clearly teaches that the flexure members 110 and 140 are telescoped one within the other (140 disposed about 110) and fixed together (coupled), as shown in fig 11.
The examiner next submits Bilinski does disclose the three specific couplings: (1) between the first interior end portion and the first exterior end portion, (2) between the second interior end portion and the second exterior end portion, and (3) between the interior body portion and the exterior body portion.  
The claims (1 and 14) simply recite that the interior and exterior end portions are coupled to one another to form a first flexure end portion.  Fig 9 clearly shows the first flexure end portion which is the region where the end portions 132/162 are coupled, connected and coextensive.  What language has applicant claimed that would preclude the examiner from using the connection surface (region where the end portions are coextensive - annotated below) of the end portions 132 162 (fig 9), as the claimed first flexure end portion?  There is no specific structure claimed that is not taught and shown by Bilinski.  
Further, Bilinski clearly teaches that since the inner flexure member 110 is assembled within the outer flexure member 140 (FIGS. 9 and 10), the first interior end portion 132 of the flexure member 110 is substantially coextensive with the first exterior end portion 162 of the flexure member 140 (col 5 lines 33-44).   Since the flexure members 110 140 are assembled or fixed together and the interior and exterior end portions 132 162 are coextensive - it would stand to reason that the end portions 132 162 are coupled and form the first flexure end portion at the surface where the end portions are coextensive.  Nothing that there is no additional structure claimed for the flexure end portion that would preclude the broad and most reasonable interpretation of the claim. Bilinski clearly shows and teaches a coupling between end portions 132 162 where the coextensively coupled end portions form the first flexure end portion. See below annotation.
  
    PNG
    media_image1.png
    241
    500
    media_image1.png
    Greyscale

Bilinski clearly teaches that since the inner flexure member 110 is assembled within the outer flexure member 140 (FIGS. 9 and 10), the interior body portion 134 is substantially coextensive with the exterior body portion 164 (col 5 lines 33-44). ).   Since the flexure members 110 140 are assembled or fixed together and the interior and exterior body portions 134 164 are coextensive - it would stand to reason that the body portions 134 164 are coupled and form the flexure body portion at the surface where the body portions are coextensive.
 
    PNG
    media_image2.png
    241
    500
    media_image2.png
    Greyscale

Bilinski clearly teaches that since the inner flexure member 110 is assembled within the outer flexure member 140 (FIGS. 9 and 10), and the second interior end portion 136 is substantially coextensive with the second exterior end portion 166.   Since the flexure members 110 140 are assembled or fixed together and the interior and exterior end portions 136 166 are coextensive - it would stand to reason that the end portions 136 166 are coupled and form the second flexure end portion at the surface where the end portions are coextensive.

    PNG
    media_image3.png
    241
    500
    media_image3.png
    Greyscale

Bilinski teaches three gimbal portions of double thickness are formed which the examiner equates to applicants first flexure end portion 132 162, second flexure end portion 136 166 and flexure body portion 134 164. col 5 lines 33-44, figs 9 10
Bilinski clearly teaches the specific couplings, as recited in the claims, noting that the recited coupling do not recite any specific structure or configuration not already taught and anticipated by Bilinski.
Regarding the arguments to claims 2-7 and 9-13, the examiner disagrees. Applicant argues that Bilinski does not disclose flexible blades that define planes. This argument contradicts the admission that the flexible blades 118 and 148 are formed between the circular bores.  Bilinski teaches that the circular bores are spaced apart to form the blades.  The blades are formed in the space between the bores (Fig. 6).  It is unclear what applicant means by their argument.  It is unclear how the flexible blades lying between the bores means that they do not define a plane.  Applicant argues that the blades are circular and thus are not blades that define planes.  The examiner submits that mathematics supports the notion of a curved plane.  So even if the sides of the blades are curved due to the bores, the blades would still in fact define a plane.  Thus, the blades are configured to be planar (claim 27).
The examiner submits that the surface created by the space between the bores is a blade that forms a plane.  Noting that this is the sole structure provided in the claim language which has been given the broadest and most reasonable interpretation.
The arguments made to claims 26 and 27 are addressed above.  Claim 28 has been indicated as having allowable subject matter due to the introduction of structure, i.e., the annular flange extending from the interior flexure member.
Regarding rejoinder, in order for rejoinder to occur, applicant is advised	that the process claims should be amended during prosecution to require the limitations of the	product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP §804.01.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632